Citation Nr: 0813940	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  07-15 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).  

2.  Entitlement to service connection for rash under the arms 
and on the groin.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from August 1947 to 
August 1951.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating action.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2008.  In 
conjunction with that hearing the VLJ granted the veteran's 
motion of advancement of the case on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2007).  

The Board's decision regarding service connection for CAD is 
set forth herein below.

The issue of service connection under the arms and on the 
groin is addressed in the REMAND portion of this document and 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.   VA will notify the veteran when 
further action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran is competently diagnosed with CAD.  

3.  The medical evidence does not show, and the veteran does 
not assert, that the diagnosed CAD became manifest until many 
years after discharge from service.  

4.  There is no medical opinion stating that the diagnosed 
CAD is caused by or related to any event or incident of the 
veteran's military service.  



CONCLUSION OF LAW

The veteran does not have a disability due to coronary artery 
disease that was incurred in or aggravated by active service, 
nor may a cardiovascular disease be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In October 2005, prior to the January 2006 rating decision on 
appeal, the RO sent the veteran a letter advising him that to 
establish service connection the evidence must show an injury 
in service or a disease that began in or was made worse 
during military service, or an event causing an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.    

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was been afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The October 2005 letter advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter advised the veteran that that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The letter specifically advised the veteran, "If there is 
any other evidence that has not been previously considered or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

The Board finds that the October 2005 letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
expressly met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran before the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in May 2007 or the Supplemental SOC (SSOC) in August 
2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO has not advised the veteran of the fourth and fifth 
Dingess elements (degree of disability, and effective date 
pertaining to the disability).  However, the Board's action 
herein denies service connection for the claimed disorder, so 
no degree of disability or effective date will result from 
the Board's decision.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess in regard 
to the claim for service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran was afforded a hearing before the Board, in which 
he presented oral argument in support of his claim.

Finally, the Board finds a medical examination is not 
required because the evidence does not show, and the veteran 
does not assert, that he had any cardiovascular event or 
symptoms during military service or for more than 30 years 
after discharge from service.  There are accordingly no 
medical questions of onset or etiology that a medical 
examiner could be asked at this point.  

The veteran's diagnosis of CAD is shown by VA treatment 
records and is not in dispute, and the severity of his 
symptoms is not pertinent to the claim until such time as his 
disorder is service connected.  There is accordingly no 
purpose to be served by remanding for medical examination at 
this time.  Any remand that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, is to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2007); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Cardiovascular disease is listed in 38 C.F.R. § 3.309(a) as a 
disorder that may be presumptively service-connected if it 
becomes manifest to a compensable degree within one year 
after discharge from service, even if there is no evidence of 
the disorder in STR.  See 38 C.F.R. § 3.307.  

A chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

In this case, as noted hereinbelow, there is no evidence that 
the veteran had any cardiovascular disease to a compensable 
degree within the first year after his discharge from 
service; accordingly, presumptive service connection for a 
chronic disability under 38 C.F.R. § 3.307 is not 
appropriate.  

The veteran's STR show no indication of any cardiac 
irregularity during military service.  The veteran's 
separation physical examination in August 1951 noted no 
significant abnormalities of the heart.

The veteran presented to the VA Medical Center in September 
2005 as a new patient.  He complained of current shortness of 
breath with activity, and reported history of right carotid 
endarterectomy and coronary artery bypass graft (CABG).  He 
also reported having stopped smoking seven years previously, 
after a history of smoking 2 to 2-1/2 packs of cigarettes per 
day for many years.  A Chest X-ray study showed evidence of a 
previous sternotomy; the interpreter's impression was that of 
post CABG and no significant abnormality.  

The veteran underwent left carotid endarterectomy at the VAMC 
in March 2006 due to history of left carotid artery stenosis.  
The veteran's past medical history as recorded by VA includes 
occlusion and stenosis of the carotid artery without cerebral 
infarction, coronary artery disease (CAD), and post-surgical 
aortocoronary bypass status 1988 and 1992.  

The veteran presented to the VAMC in October 2006 for follow-
up to an ongoing vascular disorder (intermittent 
claudication).  The clinician diagnosed inter alia carotid 
artery stenosis and CAD status post bypass.  

Based on review of the medical evidence, the Board finds that 
the veteran is shown to have diagnosed CAD.  Accordingly, the 
first element of service connection - medical evidence of a 
disability - is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is no medical opinion of record showing 
that the veteran's CAD is related in any way to military 
service.  The Board notes that evidence of a present 
condition is generally not relevant to a claim for service 
connection, absent some competent linkage to military 
service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  

In addition to the medical evidence, the Board has considered 
the lay evidence offered by the veteran, particularly his 
testimony before the Board in March 2008 during which he 
asserted that he had a triple bypass operation by VA in 1988 
and a quadruple bypass operation by a non-VA provider in the 
1999 timeframe.  He also stated that he was advised to submit 
a claim for service connection by someone in the Vet Center.  

A veteran is competent to testify in regard to events during 
military service, as well as to the onset and continuity of 
symptomatology.  Heuer, 7 Vet. App. at 384; Falzone, 8 Vet. 
App. at 403; Caldwell, 1 Vet. App. 466.  However, even 
granting complete credibility to the veteran in reporting 
symptoms, nothing in his lay evidence shows symptoms or onset 
of CAD until many years after discharge from service.  

Further, the veteran's testimony establishes onset of CAD 
beginning in 1988, more than 30 years after the veteran's 
discharge from service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claim disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The veteran testified as to his belief that his coronary 
artery disease could be related to his military service, 
although he could not articulate any reason for that belief.  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. 
App. 135 (1994).  

Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
there is no competent medical opinion associating the 
veteran's coronary artery disease with his military service.  

The Board accordingly finds that the criteria for service 
connection for coronary artery disease are not met, and the 
claim must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this matter, the evidence preponderates against the claim 
on appeal, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

Service connection for coronary artery disease is denied.  



REMAND

The Board finds that the veteran must be afforded a medical 
examination before the claim for service connection for rash 
under the arms and in the groin may be reviewed.  

The veteran testified before the Board that he experienced a 
rash under the arms and in the groin that resulted in 
exfoliation during military service, and that the rash was 
chronic since service.  The RO denied service connection 
because no rash was documented in STR or in post-service 
medical records.  

However, lay evidence in the form of statements or testimony 
by a claimant is competent to establish evidence of 
symptomology where symptoms are capable of lay observation.  
Layno v.  Brown, 6 Vet. App. 465, 469 (1994); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

It is not enough to say that a claimant's uncorroborated 
statements lack credibility merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006).  

Further, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or when lay 
testimony regarding symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the veteran should be afforded a VA examination 
at this point to determine whether he has a current 
disability consistent with his reported chronic skin disorder 
since military service.  

The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Specifically, the RO should advise the veteran 
of the elements required to establish entitlement to service 
connection per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and should also advise the veteran to send VA all 
evidence in his possession not already of record that is 
relevant to his claim.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this remaining matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should send to the veteran a 
letter advising him of the elements 
required to support entitlement to 
service connection and of the respective 
obligations of VA and the claimant in 
obtaining evidence.  The letter should 
advise the veteran to provide VA with any 
evidence in his possession relevant to 
his claim not already of record.  

Whether or not the veteran responds, the 
RO should obtain any VA treatment records 
relating to the claimed disability not 
already of record in the claims file.  

2.  The RO should schedule the veteran 
for a VA examination of the skin at an 
appropriate VA medical facility.  The 
entire claims file, including STR, must 
be made available to the physician 
designated to examine the veteran, and 
the examiner should indicate in the 
report the entire file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history regarding his claimed 
skin rash as shown in STR and post-
service medical records.

The examination report should also 
discuss the veteran's subjective 
assertions regarding the history and 
symptomology of claimed chronic skin 
rash.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail.  
Any current diagnosed disorders of the 
skin should be identified.  

The examiner should state a medical 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or more 
likely) the veteran has a current 
disability of the skin that had its 
clinical onset during his active service.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical and lay 
evidence of record to specifically include 
the report by the private podiatrist.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should so indicate.  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


